ALLOWANCE
Claims 1-11 are allowed.

Priority
This application has claimed the benefit of PRO Application Number 62/966,642 filed on 01/28/2020. 

Response to Arguments
Argument 1, Applicant argues that independent claim 11 is now in condition for allowance following the examiner interview and amending the claims similar to independent claim 1 indicated as allowable in the previous office action.
Responding to Argument 1, applicant's argument has been fully considered and is persuasive because the newly amended claims placed independent claim 1 and its dependent claims 2-10, and independent claim 11, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowable subject matter: The prior art of record, specifically Li et al. (US 2011/0179385 A1), does not expressly teach or render obvious the invention as recited in independent claims 1 and 11.
The prior art of record teaches a method for providing a virtual collective experience, comprising: 
providing content including a segment through a first remote device to a first content consumer [Fig. 2, (220-240), Paras. 40-42, user browsing content and content is provided to a first user]; 
providing an interface for real-time collection of the first content consumer's reaction to the content [Fig. 1, (170), Para. 52, user interface to collect user reactions during different portions of displayed content]; 
receiving, through the interface and at the time when the segment is provided to the first content consumer, information reflecting the first content consumer's reaction to the segment [Fig. 2, (260), Para. 52, user selects reaction for each portion of content displayed using reaction palette]; 
providing the content including the segment through a second remote device to a second content consumer who is remote relative to the first content consumer [Fig. 2, (275),  Para. 60, invite a plurality of other users to view content]; 
when providing the segment through the second remote device to the second content consumer, providing to the second content consumer a representation based on the information reflecting the first content consumer's reaction to the segment [Figs. 1-2, (280), Para. 60, displaying content and collecting user reactions from the plurality of invited users, wherein each user reaction is collected and displayed to other users]. 

However, the prior art of record does not teach wherein: the interface for real-time collection of the first content consumer's reaction to the content comprises a reaction-receive interface element for receiving a degree of the first content consumer's reaction to the content; and information reflecting the first content consumer's reaction to the segment comprises the degree of the first content consumer's reaction to the content. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein: the interface for real-time collection of the first content consumer's reaction to the content comprises a reaction-receive interface element for receiving a degree of the first content consumer's reaction to the content; and information reflecting the first content consumer's reaction to the segment comprises the degree of the first content consumer's reaction to the content, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179